BROADDUS, P. J.
This appeal is from an order decreeing alimony to plaintiff pendente lite. On the 29th day of July, 1907, the plaintiff filed her petition in the circuit court of Olay county for a divorce from the bonds of matrimony, charging defendant with desertion and other indignities. At the November term of the court defendant filed his answer and cross-bill, charging her with impotency. On the same day plaintiff filed a motion asking for a decree of alimony pending litigation. On the next day the motion was heard by the court and a decree was made allowing plaintiff the sum of seventy-five dollars for maintenance and attorney’s fee to be paid on or before the 15th day of the month. Prom the decree, defendant appealed on *482the ground that plaintiff had an abundant estate of her own, and that he himself had but little money or property.
.. The testimony was in substance to the effect that defendant was sixty-one years of age, had seventeen dollars in cash and owned real setate in Jackson county, Missouri, of the value of $1,000; that plaintiff owned an equity of about twelve hundred dollars in certain real estate in Clay county; that she had her house furnished with furniture of her own and was making her living by keeping roomers.
The defendant relies for reversal, on the law as is found in Penningroth v. Penningroth, 71 Mo. App. 438, and Lambert v. Lambert, 109 Mo. App. 19. In the latter case the court allowed the wife $500 pendente lite and $75 for counsel fees. It was shown her residence in the city of St.'Louis was valued at $7,500, and that she had other improved realty from which she received a gross income of $700-; that she was the holder of $22,000 in notes secured by deeds of trust, besides $6,000 in bonds producing six per cent annually, and some other estate. The holding of the court was that the wife had abundant resources and income of her own, and that under such circumstances she was not entitled to alimony pending litigation. And the holding of the first case is to the same effect.
We do not think the holding in these cases apply to the facts and circumstances in this. The plaintiff does not seem to be possessed of abundant income, and that all that she. can rely on for her own support is $20 a month to be obtained from a somewhat precarious source. Affirmed.
All concur.